Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00388-CV

                                        Steven C. GRINNELL,
                                               Appellant

                                                    v.

                                  GARNET REAL ESTATE, LLC,
                                          Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-13502
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: September 11, 2019

DISMISSED

           Appellant, Steven C. Grinnell, filed a motion to dismiss, asserting that he does not wish to

pursue his appeal. The motion states that the parties have conferred and that appellee, Garnet Real

Estate, LLC, does not oppose the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed

against the party who incurred them.

                                                     PER CURIAM